Title: From James Madison to Charles W. Goldsborough, 21 January 1808
From: Madison, James
To: Goldsborough, Charles W.



Sir.
Department of State, January 21st. 1808.

An unusal pressure of important business on this Department, has delayed the researches necessary to enable me to answer your letter respecting the claim of Mr. Lewis on the French Government.  These having made I have now the honor to inform you that it does not appear from Genl. Armstrong’s communications to this Department, what has been done in relation to Mr. Lewis’ claim.  I will write to the General again on the subject, and his answer will I hope enable me to give you the information asked for.  I am &c.

James Madison.

